Citation Nr: 0334278	
Decision Date: 12/09/03    Archive Date: 12/16/03

DOCKET NO.  02-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.  

2.  Entitlement to service connection for residuals of a 
right leg injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On June 4, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran to identify all VA 
and non-VA health care providers that 
have treated him for low back and right 
leg disabilities during the period from 
March 2001 to the present.  Obtain 
records from each health care provider 
the appellant identifies.

2.  Concurrently with #1, contact the 
appropriate State or Federal agency and 
obtain the veteran's service personnel 
records.  The desired records relate to 
active duty performed in the U. S. Army 
during the period of September 1956 to 
September 1958.  If no such service 
personnel records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  Concurrently with #1 and #2, please 
accomplish the following:  The veteran 
had active duty in the United States Army 
from September 1956 to September 1958.  
The veteran states that he suffered the 
following disabilities or injuries while 
in service: low back injury and right leg 
injury, as a result of a parachute jump 
on July 11, 1958.  Contact the National 
Personnel Records Center (NPRC), or any 
other appropriate agency, and obtain the 
following service records: All service 
medical records, to include but not 
limited to entrance and separation 
examination reports; Surgeon General's 
Office records; sick reports for the 
period from July 1958 to September 1958; 
morning reports for the period from July 
1958 to September 1958; and Line of Duty 
reports for a parachute jump injury of 
the back and right leg sustained on July 
11, 1958.  If no service records can be 
found, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

4.  After completion of #s 1, 2, and 3, 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded an orthopedic examination to 
determine whether he has any current 
residuals of right leg and/or low back 
injuries sustained as a result of an in-
service parachute jump in July 1958.

The evidence in the claims file includes 
an Army DA Form 1307, which reflects that 
the veteran had 15 parachute jumps while 
on active duty with the 82nd Airborne 
Division.  While there is no current 
service medical record confirming any 
right leg or back injury during service 
(this development memorandum includes a 
request for a search for service medical 
and personnel records in an attempt to 
confirm such history-see #s 1 and 2 
above), the Board finds that the 
veteran's description of injuries to the 
low back and right leg as a result of a 
July 11, 1958, parachute jump, to include 
recent testimony at a personal hearing, 
to be credible.  Moreover, there is lay 
evidence of record that essentially 
corroborates his testimony on this 
matter.  Under these circumstances, the 
examiner is to presume the veteran's 
version of events relating to in-service 
right leg and low back injuries in July 
1958 and render an opinion as to whether 
it is at least as likely as not (50 
percent or greater likelihood) that any 
current right leg and/or low back 
disability that may be present is 
causally related to such trauma.  Any 
indicated studies, to include X-rays, 
should be accomplished.

The examiner is referred to a February 
2003 letter from Dr. Mark H. Greene, 
describing treatment and surgery of the 
veteran's right leg during the period 
from August 1963 to September 1963.

Send the claims folder to the examiner 
for review.

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



